Citation Nr: 0800707	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-37 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1957 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
denied service connection for bilateral hearing loss.  


FINDING OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, insufficiency in 
the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); Sanders.

In this case, in October 2004 and January 2005 letters, 
issued prior to the decision on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
The case was last readjudicated in November 2005.  A March 
2006 letter advised the veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's 
service personnel and medical records; post-service private 
treatment records; and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  
Pelegrini; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's hearing loss claim, 
any question as to an appropriate evaluation or effective 
date to be assigned is moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Sanders.  Thus, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service 
personnel and medical records; post-service private treatment 
records; and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels or more; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 
Vet.App. 247, 253 (1999).  

The veteran served on active duty from August 1957 to August 
1960.  His service personnel records indicate that his 
occupational specialty was listed as an air defense missile 
crewman (Nike-Ajax).  He was also noted to have served as a 
launcher helper and as a senior launch crewman.  

His service medical records indicate that at the time of the 
August 1957 enlistment examination, no defects were reported 
with respect to the veteran's ears, and that his hearing was 
15/15 on whispered voice testing in both ears.  The June 1960 
separation examination report noted that the veteran had no 
ear defects and that his hearing was 15/15 on both whispered 
voice and spoken voice testing in both ears.  

The veteran's service medical records do not show any hearing 
loss disability in either ear as defined by 38 C.F.R. 
§ 3.385.  There is also no evidence of hearing loss within 
the year after service as required for a presumption of 
service connection.  

The first post-service clinical evidence of record of any 
hearing loss is in November 1997, decades after the veteran's 
period of service.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

A November 1997 audiological report from Jenkintown Hearing 
Aid Center, Inc., noted that the veteran complained of 
decreased impedance in both ears.  The hearing test results 
were indicative of a hearing loss disability in both ears 
under 38 C.F.R. § 3.385.  An October 2001 audiological report 
from the same facility also reported hearting test results 
indicating such a hearing loss disability.  

A February 2005 audiological report from A. S. Berger, M.D., 
indicated that the veteran had moderate to mild to severe 
sensorineural hearing loss, bilaterally, with the left ear 
worse than the right ear.  The hearing test results that were 
indicative of a hearing loss disability in both ears under 38 
C.F.R. § 3.385.  

In a February 2005 statement, Dr Berger indicated that the 
veteran had severe bilateral nerve deafness secondary to 
noise exposure from missile firings in the Army.  

A February 2005 VA audiological examination report noted that 
the veteran reported that he had bilateral hearing loss and 
that because of such condition he would often misunderstand 
people.  He reported that the onset of his hearing loss began 
in the mid 1970s and had worsened over the years.  No 
pertinent pathology, ear surgery, or vertigo was reported.  
The veteran stated that he rarely had tinnitus.  He indicated 
that while serving in the military he was exposed to 
excessive noise when he was a crewman at a missile base.  He 
reported that he was around six missiles firing over his head 
and that no hearing protection was worn.  The veteran related 
that outside of the military he had not been exposed to any 
kind of excessive noise.  He noted that he purchased two 
canal hearing aids privately approximately three to five 
years ago, but that he felt that they were ineffective.  

The examiner stated that the audiological evaluation 
indicated a mild to moderate hearing loss at 250 Hertz in 
both ears, rising back to normal hearing at the mid 
frequencies, and sloping again to a moderately severe to 
severe sensorineural hearing loss in both ears at the high 
frequencies.  Such results were indicative of a bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
examiner noted that the veteran's claims file was reviewed 
and that whispered voice tests only were administered in 
service which were normal at the time.  The examiner 
indicated that, therefore, the veteran's hearing loss was 
most likely not caused as a result of noise exposure while in 
the military since he reported that the onset of the hearing 
loss was in the mid 1970s, many years after he left the 
military.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the February 2005 statement from Dr. 
Berger indicated that the veteran had severe bilateral nerve 
deafness secondary to noise exposure from missile firings in 
the Army.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the claimant.  See 
Swann v. Brown, 5 Vet.App. 229 (1993).  The Board observes 
that there is no indication that Dr. Berger reviewed the 
veteran's claims file in providing his opinion.  Given such 
circumstances, his opinion has little probative value in this 
matter.  

Conversely, the VA examiner pursuant to the February 2005 VA 
audiological examination report noted that the veteran's 
claims file was reviewed.  The examiner stated that that 
whispered voice tests only were administered in service which 
were normal at the time and that, therefore, the veteran's 
hearing loss was most likely not caused as a result of noise 
exposure while in the military since he did report that the 
onset of the hearing loss was in the mid 1970s, many years 
after he left the military.  The Board observes that the 
examiner at the February 2005 VA audiological examination 
reviewed the veteran's claims file, discussed his service 
medical records, and provided a rationale for her opinion.  
Therefore, the Board finds that the opinion provided by the 
examiner at the February 2005 examination is the most 
probative in this matter.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  

As noted above, the veteran has a bilateral hearing loss that 
constitutes a disability as defined by 38 C.F.R. § 3.385.  
However, the preponderance of the most probative medical 
evidence is against finding that the current bilateral 
hearing loss is related to the veteran's period of service.  

The veteran has alleged that he incurred bilateral hearing 
loss during his period of service.  However, the veteran, as 
a layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The weight of the credible and competent evidence 
demonstrates that the veteran's current bilateral hearing 
loss began many years after his period of active duty and was 
not caused by any incident of service.  The disorder was not 
incurred in or aggravated by service.  Thus, as the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


